Citation Nr: 1710541	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to an effective date prior to November 8, 2013 for the grant of service connection for radiculopathy of the right lower extremity.

4.  Entitlement to an effective date prior to November 8, 2013 for the grant of service connection for radiculopathy of the left lower extremity.

5.  Entitlement to service connection for left arm radiculopathy.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1999 to June 2003 and in the United States Army from October 2004 to August 2006.  His decorations include the Certificate of Commendation, Meritorious Mast, Letter of Appreciation, Army Commendation Medal, and Army Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; and a January 2014 rating decision issued by the RO in Atlanta, Georgia.  Jurisdiction over the case is currently held by the Atlanta RO.

In a September 2014 decision, the Board denied entitlement to increased ratings for radiculopathy of the right and left lower extremities and patellofemoral syndrome of the right and left knees.  The Board also denied an increased rating for thoracic and lumbar muscle spasm and strain in excess of 10 percent prior to November 8, 2013 and granted a 40 percent evaluation, but no higher, from November 8, 2013.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, pursuant to a Joint Motion for Partial Remand (Joint Motion) dated that same month, the Court vacated the portion of the September 2014 Board decision that denied increased ratings for the right and left knee disabilities.  The portion of the Board decision that addressed the increased rating claims for radiculopathy of the right and left lower extremities, as well as the thoracic and lumbar spine disability was not disturbed.  The case was remanded to the Board for readjudication consistent with its Order.

This matter was previously before the Board in December 2015, when it was remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.

Regarding the Veteran's bilateral knee disability, the January 2016 VA examination is inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated VA examination is necessary.  

Additionally, pursuant to the December 2015 remand, the AOJ was instructed to furnish a statement of the case (SOC) pertaining to the December 2014 and January 2015 Notice of Disagreements (NODs) with the effective dates assigned for radiculopathy of the right and left lower extremities in the January 2014 rating decision.  To date, however, no SOC has been furnished, and such should be accomplished on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the Veteran has filed a NOD with the August 2015 rating decision that denied service connection for left arm radiculopathy, a neck disability, and a left shoulder disability.  See August 2016 NOD.  A SOC has not been issued on this matter, and must be provided on remand.  Manlincon, 12 Vet. App. 119.  Any outstanding VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the actions outlined above, and after undertaking any other development deemed appropriate, readjudicate the issues of entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee and a rating in excess of 10 percent for patellofemoral syndrome of the left knee, and issue a Supplemental Statement of the Case, as appropriate.

4.  Separately, issue an SOC regarding the issues of entitlement to an effective date prior to November 8, 2013 for the award of service connection for radiculopathy of the right and left lower extremities, and entitlement to service connection for left arm radiculopathy, a neck disability, and a left shoulder disability.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




